12/20/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                              Assigned on Briefs July 19, 2022

            STATE OF TENNESSEE v. PRISCILLA ANN BARNETT

                   Appeal from the Circuit Court for Madison County
                          No. 19-474 Donald H. Allen, Judge
                       ___________________________________

                              No. W2021-00951-CCA-R3-CD
                          ___________________________________


A Madison County jury convicted the Defendant, Priscilla Ann Barnett, of one count of
first degree premediated murder, one count of felony murder during the perpetration of
aggravated child abuse, and two counts of aggravated child abuse. The trial court merged
the murder convictions and imposed an effective sentence of life imprisonment. On appeal,
the Defendant contends that (1) the evidence is insufficient to support her convictions; (2)
the trial court erred in denying her request for funds to retain a mental health expert; and
(3) the trial court erroneously imposed consecutive sentences. After review, we affirm the
trial court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN, J., joined. JOHN EVERETT WILLIAMS, J., not participating.1

A. Russell Larson, Jackson, Tennessee, for the appellant, Priscilla Ann Barnett.

Herbert H. Slatery III, Attorney General and Reporter; Hannah-Catherine Lackey,
Assistant Attorney General; Jody S. Pickens, District Attorney General; and Shaun A.
Brown and Alfred L. Earls, Assistant District Attorneys General, for the appellee, State of
Tennessee.


                                            OPINION




       1
         The Honorable John Everett Williams died on September 2, 2022 and did not participate in this
opinion. We acknowledge his faithful service to this Court.
       This case arises from an extreme case of child abuse, the result of which lead to the
death of three-year-old S.Y. 2 Her sister, four-year-old A.Y., was found by authorities to
be near death due to forced starvation. Both victims were the Defendant’s granddaughters
and in the Defendant’s care in her home at the time they were found. For these offenses, a
Madison County Grand Jury indicted the Defendant for one count of first degree
premediated murder, one count of felony murder during the perpetration of aggravated
child abuse, and two counts of aggravated child abuse.

                                                I. Facts

       The following evidence was presented at the Defendant’s trial: On October 30,
2018, police officers and emergency personnel responded to a call to the home where the
Defendant lived with her adult daughter and her four grandchildren, including S.Y., A.Y.,
a seven-year-old girl, and a two-year-old boy. When the officers and emergency personnel
arrived, they found S.Y.’s decomposing and extremely malnourished body inside one of
the bedrooms. They also found A.Y., who was alive but extremely malnourished, and they
transported her to a hospital. The Defendant and her daughter subsequently were charged
with first degree premeditated murder of S.Y., felony murder of S.Y. during the
perpetration of aggravated child abuse, aggravated child abuse of S.Y., and aggravated
child abuse of A.Y. The Defendant was tried separately from her daughter.

       M.S. testified that she was the paternal grandmother of the victims and the victims’
two-year-old brother. M.S. stated that her son, the father of the children, died in an
automobile accident in 2016. Prior to October 2018, M.S. had not seen the children in one
and one-half to two years. She explained that the Defendant and her daughter would not
allow M.S. to see the children. Whenever M.S. learned of their location, they would move
and would change telephone numbers. M.S. recalled a few times when she was able to
reach them via telephone, the Defendant told M.S. that she was no longer in their lives and
that she needed to leave them alone.

       In October 2018, M.S.’s daughter called her at work and informed her that S.Y. had
passed away and that A.Y. was at the Jackson-Madison County General Hospital
(“JMCGH”) and was being transferred to LeBonheur Children’s Hospital (“LeBonheur”).
At that time, M.S. did not know where the Defendant, the Defendant’s daughter, and the
four children were living. M.S. went to LeBonheur to see A.Y. and testified that she was
unaware of A.Y.’s condition prior to that day and that she would have taken some action
had she been made aware of A.Y.’s condition sooner. M.S. stated that A.Y. remained
hospitalized for approximately one month, and M.S. and her husband obtained custody of

        2
          This court’s policy is to protect the identity of minor victims. Thus, we refer to the victims, as
well as some witnesses, by their initials.
                                                   -2-
A.Y. and her brother, who did not require any medical care. M.S. testified that medical
personnel advised her against allowing A.Y. to overeat and explained that doing so could
be dangerous to A.Y.’s health. M.S. said that A.Y. had angry outbursts and that they had
to reassure her that food was in their home. By the time of the trial, A.Y. was able to eat
regularly and was able to go to school, even though she had to repeat kindergarten.

       On cross-examination, M.S. testified that the Defendant’s daughter allowed her to
have visitation with the children before the Defendant’s daughter and the children began
living with the Defendant. The Defendant refused to allow M.S. to see the children once
they began living with her. M.S. stated that the Defendant, as the grandmother, was
“controlling.” The Defendant sent M.S. text messages telling M.S. to “stay away” and
threatening to call the police. M.S. testified, “That was coming from [the Defendant], not
from the mother.”

       Antonio Terry, the manager at Rent-A-Center in Jackson, testified that the
Defendant was a customer in 2017 and 2018 and purchased a number of items over the
course of that time period. Mr. Terry recalled occasions during which the Defendant and
her daughter came into the store while leaving the children alone in their vehicle that was
parked in a fire zone. Mr. Terry instructed the Defendant and her daughter to move their
vehicle and bring the children inside the store, and they complied. At some point, the
Defendant stopped bringing the children to the store, and when Mr. Terry asked about
them, she would respond that the children were at home or at school.

        Mr. Terry visited the Defendant’s residence on multiple occasions to deliver items
and to meet with the Defendant after she failed to make her monthly payments. He
described the condition of the house as “terrible,” stating that trash, clothes, dirty diapers,
and moth balls were in the front yard and on the front porch. He stated that while delivering
items inside the home, he had to step over clothes, bags of trash, moth balls, and dirty
dishes. He observed chains around the refrigerator and the cabinets, and when he asked
about the chains, he was told that they were “for protection.” As a result, he looked around
for an animal in the house but did not see any animals. Mr. Terry stated that the children
were at the home during some of the occasions when he was delivering items, and he
described the children’s condition as “[n]ot well at all,” explaining that they were “walking
around, clothes not clean, some not with clothes on at all, diapers sagging.” Mr. Terry
testified that in October 2018, the Defendant reached an agreement with the store to
repossess some of the items on which she was unable to continue to make payments. Mr.
Terry went to the Defendant’s home on numerous occasions in an effort to retrieve the
items. While he was knocking on the front door, he could see the Defendant watching
television and ignoring him while the children were running around the house.



                                             -3-
       On October 29, 2018, Mr. Terry and his supervisor went to the Defendant’s home
in an effort to repossess the items. Mr. Terry noticed that more trash seemed to have
accumulated on the front porch. When he knocked on the front door, he heard a baby
crying. He continued hearing the baby cry for approximately thirty minutes as he knocked
on the door, but no one came to the door. During that time period, he saw one of the
children look out of a nearby window. Although Mr. Terry’s supervisor did not want to be
involved, Mr. Terry was worried about the baby and called the police.

       Mr. Terry testified that when the officers arrived, they knocked on the door, but no
one came to the door. The officers instructed Mr. Terry and his supervisor to leave the
property, and they complied, driving to a nearby parking lot. The officer later came to the
parking lot and informed Mr. Terry that the Defendant reported that the child was crying
because she was sick. Mr. Terry asked the officer whether he had entered the home and
spoken to the children, and the officer stated that the Defendant would only speak to him
through an open window. The officer instructed Mr. Terry and his supervisor to not return
to the Defendant’s home because the situation was “a legal matter.”

       On cross-examination, Mr. Terry testified that he never called the Tennessee
Department of Children’s Services about the child because company policy did not allow
him to become involved in personal matters and he, therefore, would have been subject to
disciplinary action.

       Deputy Adam Brown, who was working for the Madison County Sheriff’s
Department (“MCSD”) in 2018, testified that on October 29th at around 4:00 or 5:00 p.m.,
he received a call about an employee with Rent-A-Center who requested a welfare check
at the Defendant’s home. Deputy Brown stated that according to the call, the employee
was trying to contact someone inside the residence and could hear a child crying. When
Deputy Brown arrived at the home, he met Mr. Terry, who reported that he was at the home
in order to repossess furniture. Deputy Brown asked Mr. Terry to leave the property while
the deputy tried to contact someone inside the house.

       Deputy Brown walked around the house several times while knocking on doors and
windows. Although he could hear a child inside the house, he was unable to make contact
with any of the residents. After he lifted a window at the front of the house and yelled, the
Defendant came to the window and stated that she was unable to hear him because she had
been sleeping. Deputy Brown instructed the Defendant to open the front door, and she
complied. He observed “an excessive amount” of moth balls at the front door and stated
that the smell was overpowering. A younger woman who was around twenty to twenty-
five years old, a young boy, and a young girl who appeared to be seven or eight years old
met Deputy Brown at the front door. Deputy Brown did not hear anyone crying once the
two children came to the door, and he did not see any other children in the home. He stated
                                            -4-
that he assumed that one of the two children who were standing at the front door had been
the child who was crying, and he said the two children seemed “fine.” The Defendant
never indicated that other children were in the home. Deputy Brown testified that he
observed no indication of anything wrong at the residence and that he had no reason to
enter the home. He stated that after he left the home, he may have told the employee from
Rent-A-Center that the attempted repossession involved a civil matter and that he could
not be involved.

       Deputy Brown testified that on the following day, he became aware of an incident
that occurred at the home. He was directed to the hospital to take photographs of S.Y.,
who was deceased. Deputy Brown stated that S.Y. was “very malnourished,” had a “small
gash” on her head, and “probably didn’t weigh nothing.” He also took photographs of
A.Y., who he stated was “very malnourished” and asked him for food. One of the nurses
gave him a package of crackers, and he gave A.Y. juice and crackers. Deputy Brown did
not see the two victims at the home on the prior day, and the Defendant never provided
him with any information on the two victims. He assumed that the two older children at
the door were the only two children in the home.

        Mike Duck, a critical care paramedic, testified that on October 30, 2018, he was
dispatched to the home based on a call of pediatric respiratory distress that was
subsequently revised to cardiac arrest. He stated that, generally, when he responded to a
call of cardiac arrest, the family members are present and are anxious for him to get to the
patient. However, when he arrived at the home, no one was there to meet him. He had to
knock on the door and wait for someone to open the door. He stated that while waiting, he
began to question whether he was at the correct house. Mr. Duck testified that a small boy
and his grandmother came to the door. When Mr. Duck asked whether they called about a
cardiac arrest, the boy grabbed Mr. Duck’s hand and ran down a hall to a bedroom where
a small child was lying on the floor and underneath a blanket. Mr. Duck noted an odor in
the house, which he described as an “odor of death,” which occurs when someone has been
dead for a period of time and is decomposing. He stated that the odor grew stronger as he
came to the bedroom. The child was not breathing, did not have a pulse, and was “[v]ery
cold” to the touch. Mr. Duck stated that the child’s eyes were fixed and dilated and that he
observed a “haze” over her eyes that typically did not occur until after the person is
deceased. He said that although the bedroom was dimly lit, he could see that the child’s
skin was “sloughing” or separating and that one side of her head was swollen and
discolored.

       Mr. Duck testified that when the Defendant entered the bedroom, he informed her
that the child was deceased, and the Defendant responded that the child had just been
playing. Mr. Duck stated that it was obvious to him that the child not just not been playing.
Based on the Defendant’s statement, he began administering CPR and doing compressions.
                                            -5-
He asked the Defendant when she last saw the child playing, and the Defendant responded,
“Two hours ago.” When Mr. Duck questioned the Defendant’s statement, she responded,
“Well, maybe it was earlier this afternoon.” Mr. Duck testified that when he asked the
Defendant about the cause of the child’s sloughing skin, she responded, “I don’t know.
Quit asking me all these questions.” She then left the room. Mr. Duck clarified that while
these were not the Defendant’s exact words when he questioned her about the child’s
sloughing skin, the Defendant “got frustrated at me and said something to that effect and
exited the room.” The Defendant did not tell him that any other children were inside the
house other than the deceased child and the boy who met him at the front door.

        Mr. Duck picked up the child, carried her to a cot, and then transported her to the
ambulance. He stated that due to the better lighting in the ambulance, he was able to
observe that the child had swelling to one side of her head directly above her ear,
discoloration to her arms and legs, and sloughing skin. He had additional questions about
the child’s medical history, and while he was performing chest compressions, he asked
someone from the fire department to bring a family member to the ambulance. The
Defendant was brought to the ambulance, and Mr. Duck asked her about the child’s
allegories and medical history. The Defendant responded that she did not know, became
frustrated, and walked away from Mr. Duck. Mr. Duck transported the child to the hospital.

       Deputy Ryan Mays, a patrol officer with MCSD, was dispatched to the Defendant’s
home on October 30, 2018, at 5:29 p.m. following a call reporting an unresponsive three-
year-old child. Paramedics were at the scene when Deputy May arrived. He entered the
home through the living room, which he described as “extremely messy.” He met the
paramedic, who was carrying a child to an ambulance. Deputy May stated that the child
was “very malnourished,” that her eyes were “glossy,” and that the child appeared to be
deceased.

        Deputy Mays testified that he saw the Defendant standing outside and that she
appeared to be upset. He asked the Defendant about the child’s medical history, but he
could not understand what the Defendant was saying because she was “mumbling.” He
asked the Defendant about the last time that she had spoken with the child. Deputy Mays
testified that he believed the Defendant replied that she had spoken to the child that
morning. However, the Defendant was “mumbling,” and he could not understand what she
was saying.

       MCSD Sergeant T.J. King, who was the lead investigator in the case, testified that
he arrived at the home shortly after 6:00 p.m. As he was driving to the home, he passed
the ambulance transporting S.Y. to the hospital, but he was unaware of her condition.
When he arrived at the home, the children’s mother, a seven-year-old girl, and a two-year-
old boy were sitting in the backseat of one police car, while the Defendant was sitting in
                                           -6-
the backseat of another police car. Sergeant King stated that the two children were “wild
and rambunctious” and “appeared to be fine.”

       Sergeant King testified that he obtained consent to search the home from the
children’s mother and the Defendant, who were the only two adults living in the house.
The Defendant complained of being dizzy and lightheaded, so Sergeant King requested
medical personnel examine her. The Defendant stated that she wanted to go into the home
with Sergeant King because another child was inside the home. Sergeant King stated that
the consent to search form was signed at 6:57 p.m. and that up until that time, officers were
unaware that another child was inside the home. Sergeant King and another deputy entered
the home, called A.Y.’s name, and found her peeking out of the hallway bathroom.
Sergeant King stated that he could tell that A.Y. was malnourished in that her ribs were
visible, her skin around her cheeks was withdrawn, and her collarbone was protruding. The
deputy who was with Sergeant King carried her to an ambulance, and she was transported
to a hospital.

       Sergeant King testified that he continued taking photographs and collecting
evidence inside the home. He noted dirty pots and pans inside the kitchen showing that
the adults in the home knew how to cook and had cooked food for themselves or for the
children. The combination refrigerator/freezer inside the kitchen had chains and a padlock
around it so that the children were unable to open it. Sergeant King observed food inside
the refrigerator, the freezer, and the kitchen cabinets. The microwave was in working
order. Sergeant King also observed chains, padlocks, and bungee cords over the bathroom
faucets to prevent the children from turning on the water.

       Sergeant King observed moth balls around the front steps and the porch. He
collected a washrag inside the washer with “brown stuff” on it that he believed could have
been part of S.Y.’s skin. He also collected a plastic bag with S.Y.’s name on it that
contained a washrag and a bar of soap, a pair of girl’s underwear and pajamas that he
believed belonged to S.Y. in the trash, and a blue smock dress in the bathtub from the
bathroom attached to the bedroom where S.Y. was found.

       Sergeant King later obtained and executed a search warrant for the home, and he
collected a checkbook with the Defendant’s name and address on it, a packet of religious
material listing the Defendant’s name as the minister and the address of the home,
documents containing the Defendant’s medical information, an employment application
printed out by the Defendant and dated February 8, 2018, and a medical bill in the name of
the Defendant’s daughter. Sergeant King also collected a red spiral notebook that
contained handwritten grocery lists and reminder notes.



                                            -7-
       MCSD Investigator Andrew Smith went to JMCGH where he took photographs of
the victims. He noted that the photographs showed that S.Y.’s body was in a state of
decomposition in that portions of her skin were coming off various areas of her body,
including her face. He also took a photograph of the bedding in the body bag in which she
was lying showing skin that had fallen off S.Y.’s body. Investigator Smith took
photographs of A.Y. as she was being treated by a nurse. He stated that the photographs
showed “the advanced malnourishment of a child that’s not eaten in a very long time” and
that A.Y. looked like an “80-year old small woman” in that her skin was sagging from her
body. He observed no muscle tone in A.Y.’s arms and legs. A.Y. was very hungry, and
medical personnel were providing her with small amounts of food, which she was
immediately eating.

       Melinda Tubbs, a registered nurse at JMCGH, treated both victims. She testified
that when the paramedics arrived with S.Y., they were breathing for her using a bag and a
mask and were performing chest compressions. She stated that she was able to determine
that S.Y.’s heart had stopped some time ago based on the state of S.Y.’s body. When the
stretcher with S.Y.’s body was brought into a room, Ms. Tubbs could smell a strong odor
indicating decomposition, and S.Y.’s skin was coming off her body. After one round of
attempting to revive S.Y., the doctor declared her deceased.

       Ms. Tubbs testified that when A.Y. arrived at the hospital, she was malnourished
and dehydrated, only weighed approximately twenty pounds, and had a “cachectic
appearance” in that she looked like a skeleton with skin. Medical personnel hooked A.Y.
up to a heart monitor to check her heart and vital signs, and they administered fluids to her
through an IV. Medical personnel decided to have A.Y. transferred to LeBonheur due to
the concern of refeeding syndrome, a potentially fatal condition where a body that has been
deprived of food for a long period of time struggles to consume food.

       Dr. Jordan Ingram was working in the emergency room of JMCGH when the
victims arrived. He testified that when S.Y. arrived at the hospital, he observed that her
eyes were “clouded” and not “fully rounded” and that the whites of her eyes were swollen.
He explained that fluid had been leaking from S.Y.’s eyes, which occurs when the eyes
begin to lose interocular pressure. Dr. Ingram stated that S.Y.’s skin was sloughing and
that there was a “rotting” odor in the room, demonstrating that her body was in a form of
decomposition.” Dr. Ingram said that based on the condition of S.Y.’s body, she would
not have been playing during the morning or afternoon of the day on which she arrived at
the hospital. He testified that the state of decomposition would have taken “well beyond”
twenty-four hours of the time of death to occur and that S.Y. had been dead for “days.”
Dr. Ingram observed what appeared to be a puncture wound with some swelling in the area
of S.Y.’s right temple.

                                            -8-
       Dr. Ingram testified that he also treated A.Y., who he stated was malnourished and
was “literally skin and bones.” He had never seen a child so thin. He had concerns about
the possibility of refeeding syndrome, which could lead to A.Y.’s death, and stated that her
liver enzymes were elevated and that her liver was in a “state of shock.” He contacted
medical personnel at LeBonheur, who agreed to accept A.Y. as a patient.

        Dr. Karen Lakin, the medical director for the LeBonheur Cares Team and an expert
in child abuse pediatrics, was the consulting physician for the primary team that treated
A.Y. at LeBonheur. Dr. Lakin testified that A.Y. was in a state of malnutrition and
starvation when she arrived at LeBonheur. Dr. Lakin noted that according to the records
of a prior hospitalization in 2015, A.Y.’s height and weight fell within an appropriate range
for her age at that time. When A.Y. arrived at the hospital in October 2018, she had only
gained six hundred grams since 2015 and would have been expected to have gained four
to six pounds a year during that time period. A.Y. weighed twenty-two pounds and two
ounces and registered at less than the fifth percentile on the growth chart. She did not have
any subcutaneous fat on her body; her cheeks were sunken; her skin was very loose; and
the “bony protuberances in her body,” such as her ribs, could be seen. Dr. Lakin stated
that the starvation and malnourishment affected A.Y.’s height. A.Y. was ninety-four
inches tall, which did not register on the growth chart for her age. Dr. Lakin said that the
effect of the malnutrition on the A.Y.’s height demonstrated that the starvation and
malnutrition had been occurring for a “prolonged period of time.” According to X-rays,
A.Y. had growth arrest lines in her bones, which showed that she had delayed growth due
to starvation and that the growth accelerated during a period of intermittent nutrition.

       Dr. Lakin testified that although A.Y. was able to breathe on her own and talk, she
was considered a “very high risk patient” because she was “in a period of severe
malnutrition and starvation.” Dr. Lakin explained that patients who suffer from severe
malnutrition can deteriorate quickly when food is reintroduced as the food can cause
significant shifts in electrolytes and life-threatening complications. As a result, food had
to be slowly introduced to A.Y. She had to undergo frequent blood draws to monitor her
electrolytes, and fluids had to be provided intravenously. Dr. Lakin noted the difficulty of
providing A.Y. with such low levels of food when her treatment began because A.Y. was
constantly hungry and asking for food. Medical personnel increased the amount of food
given to her as her electrolytes stabilized. A.Y. remained hospitalized for one week during
which she gained three pounds. A.Y.’s family members were provided instructions
regarding A.Y.’s diet, and she was prescribed supplements, such as nutrition shakes,
because A.Y. was so malnourished. Dr. Lakin stated that during a follow-up appointment
three weeks later, A.Y. had gained nine pounds since her release from the hospital and that
her condition was “[e]xcellent.”



                                            -9-
        Dr. Lakin testified that A.Y. was not provided with food to sustain her life, that she
did not have a medical condition that prevented her from eating or processing food, and
that “[s]he just had food withheld,” which constitutes child abuse. Dr. Lakin stated that
A.Y. appeared to have sustained some form of physical abuse and explained that A.Y. had
pattern injuries on her skin where it appeared that she had been struck. Dr. Lakin also
stated that A.Y. appeared to have been subject to targeting and possibly isolation, noting
that investigators found her in a bathroom or “hidden away.” Dr. Lakin said that A.Y.’s
situation did not involve an instance of child abuse where an adult loses control and injures
a child in a fit of anger or rage but that A.Y. was subjected to what is characteristically
described as “child torture.” Dr. Lakin explained that A.Y. was subjected to “systemic
multiple events” rather than “isolated events” and that “[t]he idea that there is probably as
opposed to a reaction, it is an action taken to control, which is very different.” Dr. Lakin
agreed that but for the medical intervention, A.Y. would have died from her injuries and
that A.Y. is at high risk for psychological and physical issues due to the abuse, such as
increased chronic illnesses and issues with her relationship with food. On cross-
examination, Dr. Lakin stated that the long-term effects were beginning to materialize in
that following A.Y.’s discharge from the hospital, family members reported that A.Y.
would quickly eat a large amount of food to the point that she would vomit.

       Rita McCoy, a medical legal death investigator with the medical examiner’s office,
went to JMCGH upon receiving a report of S.Y.’s death. Ms. McCoy testified that S.Y.
was “very emaciated” and “extremely malnourished,” and she was in a state of
decomposition. S.Y.’s skin was slipping off her body, and the sclera of her eyes were dried
and sunken back in her head. S.Y. had a puncture wound to her right temporal area and
bruising that completely circled her eyes, which Ms. McCoy stated was often seen with a
head injury. Ms. McCoy decided to send S.Y.’s body to Nashville for an autopsy.

        Dr. Feng Li, the Chief Medical Examiner for Metropolitan Nashville and Davidson
County and an expert in pathology and forensics, performed the autopsy of S.Y. He
testified that S.Y.’s body was in the early stages of decomposition, that included skin
slippage or sloughing and minimal rigor mortis. He stated that it was difficult to pinpoint
exactly when S.Y. died because the state of decomposition is dependent upon several
factors, including the temperature of the environment and the body and the layers of
clothing. Dr. Li determined that S.Y. did not die on the same day in which she was found
but had been deceased for “some time.”

      Dr. Li testified that S.Y.’s body was in a “very cachectic” state, which meant that
she was “skin and bone, and very wasted and not well-nourished.” She weighed nineteen
pounds, was thirty-three and one-half inches tall, and fell within the fifth percentile on the
growth chart for her age range. The toxicology report showed that S.Y. had hyponatremia,

                                            - 10 -
which Dr. Li explained meant that her blood sodium level was so low that her body was
unable to function, leading to her death.

       Dr. Li testified that S.Y. sustained a blunt force injury to her head and that he
observed extensive hemorrhaging in her optic nerves. He stated that an “[o]rdinary fall”
would not have caused such an injury but that the injury was caused by her head striking a
blunt object or by someone violently shaking her. The head trauma occurred very close to
S.Y.’s death.

        Dr. Li testified that the cause of S.Y.’s death was malnutrition and that the blunt
force head injuries contributed to her death. He stated that S.Y. would have been deprived
of food for “some time” in order to reach such a level of malnutrition. He concluded that
the manner of death was homicide as a result of child abuse and neglect. He explained that
due to S.Y.’s age, she was unable to care for herself and that the failure to provide her with
nutrition constituted child abuse and neglect.

       The fifty-seven-year-old Defendant elected to testify in her own defense. She
denied intentionally refusing to provide food to the victims, preventing her daughter from
giving the victims food, or striking or abusing the victims. The Defendant maintained that
she gave food to the victims and that she instructed her daughter to give food to the victims.
The Defendant stated she did not know why her daughter did not feed the victims. The
Defendant stated that she was diabetic and kept her insulin and other medication in the
refrigerator and that she instructed her daughter to place the chains over the refrigerator to
prevent the children from obtaining her medication. The Defendant denied that the chains
were to prevent the children from getting food from the refrigerator. She maintained that
her daughter also placed the locks and bungee cords around the sinks.

        The Defendant testified that she hears voices and has been doing so for more than
thirty years. She stated that around the time that the victims became sick and S.Y. died,
she was having difficulty attending her doctor appointments because she was working. As
a result, she was unable to obtain her medications, was “blacking out more”, and was
“confused a lot and couldn’t think clearly.” She testified that she continued to hear voices
at the time of trial and that although she was taking medication, her condition had not
improved.

       On cross-examination, the Defendant agreed that she told her daughter to feed the
children because the Defendant was aware that the children could not survive without food.
She acknowledged that she knew that withholding food from children was wrong, but she
maintained that she was hearing voices “at the time.” She denied seeing the victims
starving and testified that she was hearing voices, was confused, and was blacking out, that
she did not “know what to do about the situation,” that they did not have any insurance,
                                            - 11 -
and that she was “just doing what the voices told [her] to do.” She stated that she did not
know how the victims starved and that when she “could remember things, [she] fed them.”
She also stated that she did not call 911 when she saw that the victims were starving
because she was not in her “right mind.” She denied seeing S.Y. struck or kicked and
stated that she was aware that striking a child was wrong “in today’s world.”

      The Defendant agreed that she was able to know the difference between right and
wrong and to conduct herself accordingly. She acknowledged that she was able to contact
Rent-A-Center and negotiate favorable contract terms relating to payments. She stated that
approximately one year before S.Y’s death was when she was unable to attend her doctor’s
appointments and obtain her medication because she was working. She acknowledged that
she had her own money and maintained a checking account.

        In rebuttal, the State presented the testimony of Dr. Lucy Vinturella, a doctor of
counseling psychology with Western Mental Health Institute (“Western”) and an expert in
the field of counseling psychology. Dr. Vinturella was a member of the team that
conducted a thirty-day forensic evaluation of the Defendant in April 2019. The team
assessed the Defendant for her competency to stand trial, her mental state at the time of the
offenses, and alcohol and drug dependency. The team obtained the Defendant’s records
from Cary Counseling Center, Pathways, and Quinco Mental Health. The team concluded
that the Defendant was competent to stand trial, that she did not require inpatient treatment
for drug and alcohol dependency, and that at the time of the offenses, she was able to
appreciate the nature and wrongfulness of her conduct.

        Dr. Vinturella testified that in assessing the Defendant, they observed conduct
indicating that she was malingering or exaggerating her symptoms. Dr. Vinturella noted
that although verifying a person’s claims to hearing voices can be difficult, there are
“typical behavioral observations” that are consistent with someone who hears voices and
that the Defendant did not demonstrate such behavior. The team members also
administered testing to indicate malingering. Dr. Vinturella stated that based upon the
results of the testing and the team members’ observations of the Defendant’s behavior, the
team members “saw that there was what [they] felt was an exaggeration of symptoms.”

       On cross-examination, Dr. Vinturella agreed that the team members determined that
the Defendant was competent to stand trial in that she understood the court proceedings
and the possible consequences and that she was able to communicate with counsel. Dr.
Vinturella stated that a person can have a mental illness but still be competent to stand trial.
She stated that according to the Defendant’s records from Quinco Mental Health, she was
prescribed Haldol D and Decanoate, which is an injection. Dr. Vinturella did not know the
symptoms that the Defendant was demonstrating that led to the prescription for Haldol D.
She stated that Haldol D is a “major tranquilizer” that can be used to treat people who are
                                             - 12 -
reportedly hearing voices, experiencing disorganized thinking, demonstrating other
systems of schizophrenia. On redirect examination, Dr. Vinturella testified that she
concluded that at the time of the commission of the offenses, the Defendant was able to
appreciate the nature and wrongfulness of her conduct.

       At the conclusion of the proof, the jury convicted the Defendant of first degree
premeditated murder, felony murder, and two counts of aggravated child abuse. The trial
court imposed sentences of life imprisonment for each of the murder convictions and
merged the convictions. The trial court imposed twenty-five-year sentences for each of the
aggravated child abuse convictions to be served concurrently to each other and to the
sentence of life imprisonment. It is from these judgments that the Defendant now appeals.

                                        II. Analysis

                                A. Sufficiency of the Evidence

        The Defendant asserts that the evidence is insufficient to support the convictions.
She does not challenge the sufficiency of the evidence as it relates to the specific elements
of the offenses. Rather, she asserts that “there were two (2) adults in the home in the control
of the minor children” and that the evidence failed to establish that the Defendant “was the
person responsible for the actions or inactions causing the death of the minor child, [S.Y.],
or the abuse of the child, [A.Y.].” The State responds that the Defendant failed to provide
an adequate record on appeal and that the evidence is otherwise sufficient to support the
convictions. We agree with the State.

       When an accused challenges the sufficiency of the evidence, this court’s standard
of review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This standard applies to findings of guilt based upon direct
evidence, circumstantial evidence, or a combination of both direct and circumstantial
evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999) (citing
State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the absence of direct
evidence, a criminal offense may be established exclusively by circumstantial evidence.
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury decides the weight to be
given to circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence,
and the extent to which the circumstances are consistent with guilt and inconsistent with
innocence, are questions primarily for the jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn.
2006) (quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). “The standard of
review [for sufficiency of the evidence] ‘is the same whether the conviction is based upon
                                            - 13 -
direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        In determining the sufficiency of the evidence, this court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this court substitute its inferences for those drawn by the trier of fact from the
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v. State, 286
S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the
evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997). “A guilty verdict by the jury, approved by the trial judge, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the theory of the State.”
State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). The Tennessee Supreme Court stated
the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523,
527 (Tenn. 1963)). This court must afford the State of Tennessee the “ ‘strongest legitimate
view of the evidence’” contained in the record, as well as “‘all reasonable and legitimate
inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at 775 (quoting
State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt against a
defendant removes the presumption of innocence and raises a presumption of guilt, the
convicted criminal defendant bears the burden of showing that the evidence was legally
insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn.
2000) (citations omitted).

       As related to the present case, first degree murder is the premeditated and intentional
killing of another or the “killing of another in the perpetration of . . . aggravated child
abuse[.]” T.C.A. § 39-13-202(a)(1), (2). A person commits aggravated child abuse when
he or she commits child abuse and “[t]he act of abuse . . . results in serious bodily injury to
the child[.] T.C.A. § 39-15-402(a)(1) (2016). A person commits child abuse when he or
she “knowingly, other than by accidental means, treats a child under eighteen (18) years of
age in such a manner as to inflict injury[.]” T.C.A. § 39-15-401(a) (Supp. 2017). If the

                                            - 14 -
abused child is eight years old or younger, aggravated child abuse is a Class A felony.
T.C.A. § 39-15-402(b) (2016).

       “The identity of the perpetrator is an essential element of any crime.” Rice, 184
S.W.3d at 662 (citing State v. Thompson, 519 S.W.2d 789, 793 (Tenn. 1975)). Whether
the State has established the defendant as the perpetrator of the charged offenses beyond a
reasonable doubt is “a question of fact for the jury upon its consideration of all competent
proof.” State v. Bell, 512 S.W.3d 167, 198 (Tenn. 2015) (citing State v. Thomas, 158
S.W.3d 361, 388 (Tenn. 2005)); accord State v. Crawford, 635 S.W.2d 704, 705 (Tenn.
Crim. App. 1982) (citing Stubbs v. State, 393 S.W.2d 150, 153 (Tenn. 1965)).

        The State asserts that “[t]hroughout her brief, the Defendant extensively cites to
testimony that is not a part of the record.” The State maintains that to the extent that the
record is insufficient, this court must presume that the evidence was sufficient to support
the convictions. The State does not specifically identify the testimony to which the
Defendant cites in her brief that the State maintains is not part of the record. Furthermore,
the testimony of each of the witnesses discussed by the Defendant in her brief was included
in the appellate record. Thus, we decline to adopt the State’s argument. However, we note
that because the appellate record does not include the jury instructions or closing
arguments, we cannot determine whether the trial court instructed the jury on criminal
responsibility or whether the State argued criminal responsibility for the conduct of another
as an alternative theory by which to seek a conviction. Nevertheless, we conclude that the
evidence is sufficient to support the Defendant’s convictions as a principal offender.

        The evidence presented at trial established that the Defendant was one of two adults
who lived in the home with the victims, both of whom were too young to care for
themselves. As the victims’ grandmother, the Defendant held a position of authority over
the victims, and the evidence demonstrated that she also exercised control over the victims.
Although the Defendant’s daughter previously allowed M.S. to visit the victims and talk to
them over the telephone, the Defendant denied M.S. access to the victims once the
Defendant’s daughter and the children began living with her. The Defendant threatened to
call the police if M.S. did not stay away from them, and when M.S. asked to speak to the
children during a telephone call with the Defendant’s daughter, the Defendant interjected
and refused M.S.’s request.

        The Defendant acknowledged that she was responsible for the chain and padlock
that locked the refrigerator and freezer doors. Although she denied that the purpose of the
locks was to prevent the children from getting food and maintained that the purpose of the
locks was to prevent the children from obtaining her insulin, the jurors, as evidence by their
verdict, rejected this testimony, which was their prerogative as trier of fact. See Bland, 958
S.W.2d at 659. The Defendant also acknowledged that she was aware of the chains and
                                            - 15 -
bungee cords over the bathroom faucets, and there was evidence presented at trial that these
chains and cords would have prevented the children from getting water. The victims were
visibly malnourished with sagging skin, protruding ribs and other bones, and no muscle
tone. The evidence presented at trial established that the victim would have been deprived
of food for a long period of time in order to reach this level of malnourishment. Sergeant
King testified that he found food in the cabinets, the refrigerator, and the freezer. Thus,
although food was in the home, it was withheld from the victims.

       S.Y. was deceased for a period of time and in a state of decomposition before 911
was finally called. When emergency medical personnel arrived, the Defendant was
untruthful in stating that S.Y. had just been playing earlier. The Defendant was then
uncooperative with emergency medical personnel who were asking her questions about
S.Y. in an effort to render aid to her. Police officers were at the scene for over one hour
before the Defendant mentioned that another child, A.Y., was inside the home.

       The jury, through their verdict, rejected the Defendant’s testimony that she did not
intentionally withhold food from the victims because at the time of the offenses, she was
hearing voices, was “blacking out more,” was confused, and was not able to “think clearly.”
Rather, Dr. Vinturella testified that the results of a forensic evaluation revealed that at the
time of the offenses, the Defendant was able to appreciate the nature and wrongfulness of
her conduct and that she was exaggerating her systems. The Defendant agreed at trial that
she knew the difference between right and wrong and was able to conduct herself
accordingly.

        Taking the evidence in the light most favorable to the State, the proof presented at
trial established that the Defendant, in conjunction with her daughter, deprived the victims
of nourishment over the course of a long period of time, resulting in S.Y.’s death and
causing A.Y. to suffer serious bodily injury. See State v. Matthew Thomas Dotson, No.
E2019-01614-CCA-R3-CD, 2021 WL 3161218, at *31 (Tenn. Crim. App. July 27, 2021),
perm. app. denied (Tenn. Dec. 9, 2021) (holding that the evidence was sufficient to support
a conviction for aggravated child abuse when the proof established that the defendant, “in
conjunction with [his wife], deprived the victim of nourishment over the course of many
months causing the victim to suffer substantial impairment of a function of a bodily
member, organ, or mental faculty”). Accordingly, the evidence is sufficient to establish
the Defendant’s identity as a perpetrator, and she is not entitled to relief regarding this
issue.

                               B. Denial of Expert Funding

        The Defendant asserts that the trial court erred in denying her motion for funds to
retain a mental health expert to conduct an independent forensic evaluation. She maintains
                                            - 16 -
that the evaluation was necessary to support her insanity defense. The State responds that
the Defendant failed to provide an adequate record for appellate review and that the trial
court otherwise properly exercised its discretion in denying the Defendant’s motion. We
agree with the State.

        In December 2018, before the Defendant was indicted, the general sessions court
entered an order directing Pathways to evaluate the Defendant for competency to stand
trial, her mental condition at the time of the offenses, and drug and/or alcohol dependency.
According to the evidence presented at trial, in April 2019, the Defendant was evaluated at
Western. The evaluation team sent a letter to the general sessions judge dated April 16,
2019, which was entered as an exhibit at trial, stating that the Defendant was competent to
stand trial, that she was able to appreciate the nature and wrongfulness of her acts at the
time of the offenses, and that she did not have an alcohol or drug dependency.

         The Defendant was indicted in June 2019, and the trial court appointed the same
attorney who represented the Defendant in the general sessions court. On October 28,
2019, counsel for the Defendant filed a notice of the intent to present an insanity defense
at trial. On November 6th, the Defendant filed an “Ex Parte Motion for Psychiatric Expert
Services” requesting funds to retain Dr. Keith Caruso, a psychiatrist in Brentwood,
Tennessee. In the motion, the Defendant listed the charges and stated that she was indigent
and, therefore, entitled to expert services to be paid by the State. Attached to the motion
was an affidavit from Dr. Caruso setting forth his education, training, and experience. The
affidavit stated that Dr. Caruso learned through counsel that the Defendant had “an
extensive history of mental illness and psychiatric treatment,” had previously been found
incompetent to stand trial and not guilty by reason of insanity for offenses in the 1990’s,
and had a “long history of psychiatric hospitalization in the past.” Dr. Caruso stated that
as a result, the Defendant may have been either legally insane at the time of the offenses or
unable to form the requisite mens rea for the offenses. On January 29, 2020, counsel filed
a motion to withdraw, citing the trial court’s refusal to grant funds to retain an expert to
evaluate the Defendant. Counsel stated that during a January 13th status hearing, he
requested that the trial court rule on the Defendant’s motion for funding but that the trial
court did not rule on the motion and set a trial date. Counsel attached to his motion an
order entered in November 1997 by a trial court in Gibson County stating that the
Defendant was adjudicated not guilty by reason of insanity on seven counts of attempted
first degree murder.

       On February 10, 2020, the Defendant through counsel filed a “Motion for
Psychiatric Evaluation Performed by Dr. Keith Caruso,” in which counsel stated that
although the staff who evaluated the Defendant at Western determined that she was
competent to stand trial and that insanity was not supported, the Defendant has a history of
“adjudicated insanity findings against her.” Counsel stated that he believed the
                                           - 17 -
Defendant’s mental health issues still existed, so as to necessitate a psychiatric evaluation.
Attached to the motion were the prior pleadings and order related to the Defendant’s case
from 1997 and Dr. Caruso’s curriculum vitae. Trial counsel was retained by the
Defendant’s friends to represent the Defendant at trial, and her prior counsel was allowed
to withdraw.

        On March 18, 2020, the Defendant, through trial counsel filed a “Motion for
Forensic Evaluation,” requesting that the trial court enter an order authorizing a forensic
evaluation by Dr. Caruso. The one-page motion provided that “[t]he Defendant has
previously been adjudged incompetent to stand Trial and is believed to be suffering from
certain mental illnesses which are believed to be permanent and severe to such a degree as
to have significantly impaired her mental ability to equate to a potential legally recognized
defense.” The Defendant also filed a notice of intent to rely upon an insanity defense. On
April 6th, the trial court entered an order denying the Defendant’s motion for a forensic
examination. Although the order stated that a hearing on the motion was held on March
23rd, a transcript of the hearing is not included in the appellate record. In denying the
motion, the trial court stated that the Defendant “has been evaluated at the State’s request
by Pathways Mental Health facility in Jackson, Madison County, Tennessee and has been
deemed competent to stand Trial.” The order was signed as approved for entry by both the
prosecutor and the Defendant’s trial counsel. On July 20, 2020, the Defendant, through
trial counsel, filed a motion requesting a forensic evaluation by Pathways Mental Health
to determine the Defendant’s competency to stand trial. The motion stated that the
Defendant “is evidencing considerable confusion and lack of understanding so as to be able
to assist in the preparation of her defense and in the understanding of the legal process.”
On August 21, 2020, the trial court entered an order granting the motion, and according to
statements made during the hearing on the motion for new trial, the Defendant was found
to be competent to stand trial.

       The Defendant raised the denial of funding to retain Dr. Caruso as an issue in her
motion for new trial. During the hearing on the motion for new trial, the trial court noted
that in denying the Defendant’s funding request, the trial court had found that the
information provided to the court “ex parte” did not establish that a reevaluation was
necessary, that Dr. Caruso was not qualified to provide an opinion “that defense counsel
was seeking to have in terms of…[the Defendant’s] mental health,” and that a reevaluation
was not necessary to protect the Defendant’s constitutional rights. The trial court restated
these findings in its order denying the Defendant’s motion for new trial.

       “[W]hen a State brings its judicial power to bear against an indigent defendant in a
criminal proceeding, it must take steps to insure that the accused has a fair opportunity to
present his defense.” State v. Barnett, 909 S.W.2d 423, 426 (Tenn. 1995) (citing Ake v.
Oklahoma, 470 U.S. 68, 76 (1985)). The assistance provided to an indigent defendant need
                                            - 18 -
not equal that “his wealthier counterpart might buy,” but it must amount to the “‘basic tools
of an adequate defense or appeal.’” Id. (quoting Ake, 470 U.S. at 77). Pursuant to
Tennessee Supreme Court Rule 13, section 5(a)(1),

       In the trial and direct appeal of all criminal cases in which the defendant is
       entitled to appointed counsel . . . , the court, in an ex parte hearing, may in
       its discretion determine that investigative or expert services or other similar
       services are necessary to ensure that the constitutional rights of the defendant
       are properly protected. If such determination is made, the court may grant
       prior authorization for these necessary services in a reasonable amount to be
       determined by the court. The authorization shall be evidenced by a signed
       order of the court. The order shall provide for the payment or reimbursement
       of reasonable and necessary expenses by the director.

       The trial court’s obligation to afford an indigent defendant with the benefit of expert
assistance does not arise unless the defendant makes a threshold showing of a
“particularized need” for the expert assistance. See Tenn. Sup. Ct. R. 13, § 5(c)(1); Barnett,
909 S.W.2d at 430-31. Particularized need is established:

        when a defendant shows by reference to the particular facts and
        circumstances that the requested services relate to a matter that,
        considering the inculpatory evidence, is likely to be a significant issue in
        the defense at trial and that the requested services are necessary to protect
        the defendant’s right to a fair trial.

Tenn. Sup. Ct. R. 13, § 5(c)(2). Particularized need cannot be established and the trial
court should deny requests for funding when the motion for funding includes only:

       (A) undeveloped or conclusory assertions that such services would be
       beneficial;
       (B) assertions establishing only the mere hope or suspicion that favorable
       evidence may be obtained;
       (C) information indicating that the requested services relate to factual issues
       or matters within the province or understanding of the jury; or
       (D) information indicating that the requested services fall within the
       capability and expertise of appointed counsel.

Id. at (c)(4). Unsupported assertions that an expert is necessary to counter proof offered
by the State is not sufficient to establish particularized need. Barnett, 909 S.W.2d at 431.
The defendant must reference facts and circumstances of the particular case and
demonstrate that the appointment of the expert is necessary to ensure a fair trial. Id. The
                                            - 19 -
issue of whether a defendant has made the threshold showing is to be determined on a case-
by-case basis. Id. A trial court’s denial of a request for expert funding is reviewed for an
abuse of discretion. State v. Scott, 33 S.W.3d 746, 752 (Tenn. 2000).

        The argument portion of the Defendant’s brief on this issue consists of one
paragraph, and she does not cite to any authority to support her claim that the trial court
erred in denying her motion for expert funding. See Tenn. Ct. Crim. App. R. 10(b) (“Issues
which are not supported by argument, citation to authorities, or appropriate references to
the record will be treated as waived in this court.”). Furthermore, as noted by the State,
the transcript of the hearings on the Defendant’s motions for expert funding are not
included in the appellate record. The appellate has the duty to “have prepared a transcript
of such part of the evidence of proceedings as is necessary to convey a fair, accurate and
complete account of what transpired with respect to those issues that are the bases of
appeal.” Tenn. R. App. P. 24(b). In the absence of an adequate record, we presume that
the trial court’s judgments were correct. State v. Richardson, 875 S.W.2d 671, 674 (Tenn.
Crim. App. 1993); see Thompson v. State, 958 S.W.2d 156, 171 (Tenn. Crim. App. 1997)
(concluding that this court was unable to determine whether the trial court erred in denying
the petitioner’s request for funds for a psychologist or psychiatrist and an investigator when
the transcript of the hearing on the motion was not included in the appellate record).
“However, if the record provides an adequate basis for review, this court may reach the
merits of an issue with the presumption that the missing part of the record would support
the trial court’s decision.” State v. Shaughn Walker, No. W2019-00751-CCA-R3-CD,
2021 WL 4496508, at *10 (Tenn. Crim. App. Oct. 10, 2021), perm. app. denied (Tenn.
Feb. 23, 2022) (concluding that although the transcript of the hearing on the ex parte
motion for additional funding was not included in the appellate record, the record includes
the trial court’s articulation of its reasoning for denying additional funding and is, therefore,
adequate for review, with the presumption that any missing portion would support the trial
court’s decision); see State v. Jones, 568 S.W.3d 101, 137 (Tenn. 2019) (noting that the
defendant failed to include a transcript of the ex parte hearing on expert funding but holding
that, on the basis of the record provided, the defendant had not established particularized
need).

       According to the trial court’s April 6, 2020 order denying expert funding, a hearing
was held on March 23, 2020, on the Defendant’s motion.3 However, a transcript of the
hearing is not included in the appellate record. The trial court stated in its order that the
Defendant had previously been evaluated by Pathways and had been found competent to
stand trial. The report from Pathways is not included in the appellate record, and absent

        3
          It is unclear whether this hearing was held ex parte as contemplated by Tennessee Supreme Court
Rule 13, section 5 and State v. Barnett, 909 S.W.2d 423, 428-30 (Tenn. 1995). However, the Defendant
did not raise this issue on appeal.
                                                 - 20 -
the transcript of the hearing, it is unclear whether the trial court was actually referring to
the evaluation of the Defendant conducted by Western. In denying the Defendant’s motion
for new trial, the trial court clarified that the court relied upon two bases in denying the
Defendant’s motion for expert funding: (1) the information provided to the court did not
establish that a reevaluation was necessary, thus finding that the Defendant failed to
establish particularized need; and (2) Dr. Caruso was not qualified to provide an opinion
sought by the Defendant. The record includes information submitted by the Defendant
though her motions and attachments, including Dr. Caruso’s affidavit and pleadings from
prior proceedings, in seeking to establish particularized need. However, due to the absence
of the transcript of the hearings on expert funding, the appellate record does not include
the trial court’s reasoning for finding that Dr. Caruso was not qualified. Furthermore, the
Defendant does not challenge the trial court’s findings regarding Dr. Caruso’s
qualifications in her brief. See State v. Deandrey Peterson, No. W2016-01878-CCA-R3-
CD, 2018 WL 1363367, at *12 (Tenn. Crim. App. Mar. 15, 2018) (holding that the
defendant failed to establish that the trial court erred in admitting evidence of other criminal
offenses pursuant to Tennessee Rule of Evidence 404(b) when the defendant, on appeal,
did not challenge the basis or purpose upon which the trial court admitted the evidence).
Due to the inadequacies of the appellate record and in the Defendant’s brief, we conclude
that the Defendant has failed to establish that the trial court abused its discretion in denying
the Defendant’s motion for expert funding.

                                       C. Sentencing

      The Defendant contends that the trial court erred in ordering consecutive sentences.
However, the record reflects that the trial court declined to impose consecutive sentences
and ordered that the sentences for each conviction be served concurrently for an effective
sentence of life imprisonment.

                                       III. Conclusion

       Based upon the foregoing, we affirm the trial court’s judgments.




                                                      ________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE




                                             - 21 -